UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                                 )
EARL C. DAVIS,                                   )
                                                 )
                       Plaintiff,                )
                                                 )
               v.                                )                              79-cv-02561 (RCL)
                                                 )
UNITED STATES DEPARTMENT OF                      )
LABOR, et al.,                                   )
                                                 )
                       Defendants.               )
                                                 )


                                    MEMORANDUM OPINION

I.     INTRODUCTION

       Before the Court are plaintiff's Appeal of Magistrate Judge Order Docket No. 180 to the

Federal District Judge (“Appeal”) [185], defendant’s Opposition to Plaintiff’s Appeal (“Opp’n”)

[186], and plaintiff’s Reply to Defendant’s Opposition (“Reply”) [187]. Plaintiff appeals the

Magistrate Judge’s order [182] denying plaintiff’s Motion for Clarity [180]. Plaintiff argues that

the Magistrate Judge exceeded her authority under the Longshore and Harbor Workers’

Compensation Act (“LHWCA”), 33 U.S.C. § 921(d) (2006), by refusing to give proper weight to

the findings of the LHWCA administrative complaint process. Id. §§ 921(a)-(c); see Appeal at 2.

Plaintiff also requests that this Court issue an injunction ordering compliance with its prior order

in this case. Id. at 4-5, 17. Having carefully considered the appeal, opposition, reply, and the

voluminous record in this case, the Court will affirm the Magistrate Judge’s order and deny

plaintiff’s request for injunction. Additionally, since there is no longer an active controversy

within this Court’s jurisdiction, this case will be terminated from the Court’s active docket.
II.    BACKGROUND

       A.     Summary of the Case

       In 1982, plaintiff Earl C. Davis was adjudicated under the LHWCA as permanently

disabled by an on-the-job injury that occurred in 1965, while he was in the employ of defendant

George Hyman Construction Company (“Hyman”).           See Director’s Response to Magistrate

Robinson’s July 1, 2005 Order (“Director’s Response”) [117] at 1-2. In 1982, this court entered

judgment in the form of an order (“1982 Order”) establishing the procedures by which the Mr.

Davis was to submit reimbursements to defendant Liberty Mutual Insurance Company (“Liberty

Mutual”) (defendant Hyman’s insurance carrier), and the time and format by which Liberty

Mutual was to respond. Director’s Response Ex. A (copy of the 1982 Order). In 2000, in

response to Mr. Davis’ ongoing difficulties in obtaining reimbursements from Liberty Mutual,

this Court granted Mr. Davis’ motion to revive the judgment. Sept. 1, 2000 Order [23]. In 2001,

Mr. Davis’ motion to hold Liberty Mutual in contempt of the 1982 Order was referred to the

Magistrate Judge. Feb. 28, 2001 Order [46]. The Magistrate Judge modified the 1982 Order to

clarify the reporting requirements and to provide that Liberty Mutual would be subject to a

monetary penalty for delays in compliance with the 1982 Order.          Mar. 15, 2001 Order

(“Modified Order”) [50].

       Since 2002 the parties have had an ongoing dispute involving four requests for

reimbursement filed by Mr. Davis. See Appeal at 8; Reply at 10. These claims were pursued via

the administrative process of the LHWCA, including a determination by an Administrative Law

Judge (“ALJ”), an appeal to the Benefits Review Board (“BRB”), and an appeal to the D.C.

Circuit, resulting in a final decision that partially granted, partially denied, and partially

dismissed Mr. Davis’ claims. See Director’s Response at 3-4; see generally Reply Attach. 18-




                                              2
49. 1 While the administrative process was ongoing, Mr. Davis pursued an action in this Court to

enforce the 1982 Order under § 921(d) of the LHWCA, to require Liberty Mutual to respond to

Mr. Davis’ reimbursement requests in the form specified by the Modified Order, and to enforce

the monetary penalty specified in the Modified Order for lack of timely response by Liberty

Mutual. In November 2003, the Magistrate Judge ordered Liberty Mutual to submit a detailed

response addressing each of the four disputed reimbursement requests (“Document Production

Order”), which is the basis of Mr. Davis’ argument to this Court. Appeal at 10.

        B.      Procedural History

        The record is replete with hearings before the Magistrate Judge, orders for consultations

and status reports, and orders in response to a series of motions in an attempt to resolve this

ongoing enforcement dispute over an administrative action that received its final status almost

seven years ago. 2 The following is a short summary of the relevant history of this case.

        In May 2005, Mr. Davis moved to compel compliance with the Modified Order and to

impose the penalty specified in that order. See generally Pl.’s Mot. to Compel Compliance

[111]; Pl.’s Mot. to Impose Penalty [103].          In November 2005, the Department of Labor

provided a status update in response to the Magistrate Judge’s order. See generally Director’s

Response. In May 2006, the Magistrate Judge ordered the parties to meet and submit a detailed

report on all outstanding issues, and dismissed Mr. Davis’ two motions without prejudice. See

generally May 5, 2006 Order [119].

        At a January 2007 status hearing, the Magistrate Judge fined Liberty Mutual $5,500 for

late payment of one of the disputed claims and again ordered the parties to confer and produce a


1
  Attachments to the Reply are not separately labeled or numbered; page numbers are as reported in the
ECF document header (ALJ decision 18-34; BRB decision 35-44; D.C. Circuit order 45-49).
2
  The D.C. Circuit issued its opinion affirming the review of the ALJ’s decision in March 2005. Davis v.
Director, Office of Workers’ Compensation Programs, 124 F. App’x 1 (D.C. Cir. 2005).


                                                   3
status report on the remaining claims. See Jan. 10, 2007 Minute Order; Pl.’s Mot. Leave to File

Resp. [141] at 23-24 (quoting portions of transcript of Jan. 10, 2007 hearing). This Court upheld

the fine imposed by the Magistrate Judge. Oct. 12, 2008 Order [168].

       In 2008 the Magistrate Judge denied Mr. Davis’ outstanding motions for enforcement of

the Modified Order. See generally Sept. 22, 2008 Mem. Order [165]. Also in 2008, defendant

Department of Labor was dismissed from the case. Sept. 23, 2008 Minute Order. Mr. Davis’

Motion for Reconsideration and subsequent Motion for Enforcement were denied in 2009 and

2010, respectively. See generally Sept. 21, 2009 Order [171]; Mar. 31, 2010 Mem. Order [179].

Mr. Davis’ Motion for Clarity was denied in 2011. See generally Mar. 23, 2011 Order [182].

The appeal of this most recent order is now before this Court.

IV.    ANALYSIS

       The Court finds that the decision of the Magistrate Judge was not “clearly erroneous or

contrary to law.” L. Civ. R. 72.2(c). Therefore the Appeal will be denied. Additionally, since

the matter of the four disputed requests for reimbursement has been now been settled, and there

are no other reimbursement disputes active between the parties, this Court has no further

jurisdiction under the LHWCA, and this case will be terminated from the Court’s active docket.

       A.      The Deferential Standard of Review of Local Civil Rule 72.2(c) Applies to
               This Motion

       This case was referred to the United States Magistrate Judge for full case management.

Feb. 26, 2008 Order [159].       Pursuant to Local Civil Rule 72.2(a), the Magistrate Judge

determines all motions and matters that arise in the case, except for those matters specified in

Local Civil Rule 72.3, for which the Magistrate Judge will report proposed findings of fact and a

recommendation for disposition. See id. at 1 n.1. The motion before the Magistrate Judge was




                                                4
not one enumerated in Local Civil Rule 72.3; therefore the standard of review in this matter is

addressed in Local Civil Rule 72.2.

        Pursuant to Local Civil Rule 72.2(c), the order of the Magistrate Judge may only be set

aside or modified if it is “clearly erroneous or contrary to law.” 3 See also Fed. R. Civ. P. 72(a)

(specifying the standard of review for objections to magistrate judge orders on nondispositive

motions). As such, the court will affirm the finding of a magistrate judge “unless ‘on the entire

evidence’ the court ‘is left with the definite and firm conviction that a mistake has been

committed.’” Neuder v. Battelle Pac. Nw. Nat. Lab., 194 F.R.D. 289, 292 (D.D.C. 2000)

(quoting United States v. U.S. Gypsum Co., 333 U.S. 364, 365 (1948)).

        B.      The Plaintiff Has Not Met The Burden of Showing that the Magistrate
                Judge’s Order Was Clearly Erroneous or Contrary To Law

        This Court’s jurisdiction over this dispute is limited under the LHWCA. As the D.C.

Circuit noted in reviewing the administrative disposition of Mr. Davis’ claims, “[t]he district

court has jurisdiction only to process and enforce” any award arising from the administrative

process under LHWCA. Davis, 124 F. App’x at 2; see also Marshall v. Barnes & Tucker Co.,

432 F. Supp. 935, 938 (W.D. Pa. 1977) (“[A] district court under § 921(d) can only enforce an

order; it may not affirm, modify, suspend or set aside an order.”). Mr. Davis asserts that the

Magistrate Judge erred by refusing to give proper weight to the findings of the ALJ, as affirmed

by the BRB and the D.C. Circuit. Appeal at 2. Yet a review of the record shows that the

Magistrate Judge correctly refused to address any substantive questions regarding the award or

denial of claims. See, e.g., Sept. 22, 2008 Mem. Order [165] at 5 (“this court cannot review a



3
 Plaintiff incorrectly cites to Local Civil Rule 72.3. Appeal at 1. Review under Local Civil Rule 72.3
would require a more searching analysis under the de novo standard. See Local Civil Rule 72.3(c).
Because the motion at issue is not one covered by Local Civil Rule 72.3, the more deferential standard of
Local Civil Rule 72.2(c) is applicable.


                                                    5
decision to deny a claim, order additional payments to a provider or sanction Liberty Mutual,

other than in accordance with” the Modified Order).

        Mr. Davis’ complaint seeks strict enforcement of the letter of the 1982 Order, the

Modified Order, and the Document Production Order. Appeal at 10; id. at 17. This has led him

to claim entitlement to fines of approximately $30 million. 4 See Appeal at 12 (emphasizing the

$500 fine); id. at 10 (highlighting the Document Production Order); Motion for Clarity at 12

(calculating the fine for failure to comply at over $27 million as of Sept. 2009). But Mr. Davis

misapprehends the language of the 1982 Order and the Document Production Order.

        First, the 1982 Order applies only to reimbursements to Mr. Davis personally, and does

not address any other payments for medical services (such as the disputed direct payments to Mr.

Davis’ doctor and treating hospital). The stated purpose, in the preamble of the 1982 Order, is

“to secure payment of medical expenses, transportation expenses, reimbursement of prescription

costs, and orthopedic footwear.” 1982 Order at 1. However, the Order clearly addresses only

“expenses for which [Mr. Davis] is seeking reimbursement.” Id. at 1-2. Under the LHWCA,

this is all the Order can address. 33 U.S.C. § 902(12) (2006) (“‘Compensation’ means the

money allowance payable to an employee or to his dependents” (emphasis added)).                         The

Modified Order addresses only the form of the required response to a reimbursement request; it

does not change the scope of the 1982 Order. See generally Modified Order. Therefore the

Magistrate Judge correctly refused to address questions of payments to Mr. Davis’ doctor and

treating hospital. Sept. 28, 2008 Order at 4-5.

        Second, the Document Production Order left to Liberty Mutual’s discretion the form that

the reply must take. Appeal at 10 (“preferably in the form of a spreadsheet or in any other

4
 The Court notes that the request for nearly $30 million in fines on an initial dispute over claims totaling
approximately $50,000—much of which was adjudicated not payable via the LHWCA administrative
process—borders on the frivolous.


                                                     6
manner that you believe would aid the Court in making its determination” (quoting the

Magistrate Judge at the Nov. 13, 2003 hearing) (emphasis added)). The basis of Mr. Davis’

complaint is that Liberty Mutual has not complied with this document production order. Yet the

record is replete with document production from Liberty Mutual, which was extensively

reviewed by the Magistrate Judge. Whether the form of response was properly responsive to the

Document Production Order is a matter left to the Court’s discretion. Cf. S.E.C. v. Solow, 682 F.

Supp. 2d 1312, 1324 (S.D. Fla. 2010) (noting that in considering a petition for a civil contempt

citation for failure to comply with a court order, the moving party must show lack of compliance

by clear and convincing evidence, and that the court may take a good faith effort to comply into

account in declining to issue the citation), aff’d, 396 F. App’x 635 (11th Cir. 2010). The

Magistrate Judge held that Liberty Mutual had complied with the Document Production Order

sufficiently for her to determine compliance with the Modified Order. See Mar. 31, 2010 Mem.

Order [179] at 2-3 (enumerating the record of documents produced and reviewed in reaching the

decision).

       Finally, the Magistrate Judge applied the fine structure from the Modified Order to the

extent that Liberty Mutual was clearly not in compliance with the order. The January 2007 order

requiring Liberty Mutual to pay $5,500 to Mr. Davis was based on clear documentary evidence

that payment on one reimbursement request was 11 days late, and the order was affirmed by this

Court in 2008. See Jan. 10, 2007 Minute Order; Oct. 12, 2008 Order [168]. That the Magistrate

Judge was satisfied that the other reimbursement requests either were in compliance with the

Modified Order or were not covered by the 1982 Order is clear from the record.

       This Court sympathizes with Mr. Davis’ concerns over his long history of difficulties in

dealing with Liberty Mutual, which gave rise to the 1982 Order and the Modified Order. The




                                               7
Department of Labor, in its Motion to Withdraw, noted that it assisted in obtaining the Modified

Order because “Liberty Mutual chronically failed to respond to Davis’s requests to pay medical

expenses that he believed were mandated by the compensation order.” Director’s Mot. to

Withdraw [157] at 3. Still, a plaintiff cannot continually attempt to relitigate the same claims,

after a judgment on the merits has been entered. As the Magistrate Judge noted, “motions for

reconsideration may not be used to relitigate old matters.” Mar. 23, 2011 Order [182] (quoting

Solomon v. Univ. of S. Cal, 255 F.R.D. 303, 305 (D.D.C. 2009)) (internal edits omitted). The

1982 Order and the Modified Order were provided to ensure responsiveness from Liberty

Mutual, not as a basis for ongoing litigation concerning matters that have long since been fully

adjudicated.

       C.      Resolution of the Matter of the Four Disputed Reimbursement Requests and
               the Lack of Any Subsequent Dispute Ends This Court’s Jurisdiction Over
               This Matter

       Under the LHWCA, the District Court has jurisdiction only to enforce compliance with a

final compensation order arising from the LHWCA’s administrative process. 33 U.S.C. § 921(d)

(2006); see also Davis, 124 F. App’x at 2 (“[t]he district court has jurisdiction only to process

and enforce” the award). The Magistrate Judge’s orders have done just that, with respect to the

four disputed reimbursement requests. This Court can do nothing further on this matter. The

1982 Order and the Modified Order exist to ensure Liberty Mutual’s complete and timely

response to Mr. Davis’ ongoing requests for reimbursement. They do not exist to provide Mr.

Davis a potential windfall from disputes over the form of document production.

       In 1982, an Administrative Law Judge adjudicated Mr. Davis as permanently and totally

disabled under the LHWCA, entitling Mr. Davis to continued medical care provided by the

defendants. See Director’s Response at 1-2. Therefore, Mr. Davis is entitled to employ this

Court’s enforcement jurisdiction under § 921(d) whenever Liberty Mutual fails to adequately


                                               8
respond to an outstanding request. At this time, however, there are no outstanding requests. In

2005, the Department of Labor stated that there were no pending administrative actions, nor

requests for the Department to resolve any disputes or issues.          Director’s Response at 8.

Additionally, Liberty Mutual has adduced evidence that Mr. Davis has not requested any new

reimbursements, nor responded to Liberty Mutual’s inquiries, in over five years. See Def.’s

Mem. of Law in Support of Opp’n [186-1] at 3-4; Def.’s Opp’n to Pl.’s Mot. Enforcement Ex. 1

[172-2]. As the matter of the four disputed reimbursement requests is now settled, and no

additional disputes have been presented, there are no longer any matters before the Court within

its jurisdiction under § 921(d).

V.        CONCLUSION

          Under Local Civil Rule 72.2, this Court reviews the decision of the Magistrate Judge to

determine whether it is “clearly erroneous or contrary to law.”         L. Civ. R. 72.2(c).     The

Magistrate Judge followed the jurisdictional restrictions of § 921(d) of the LHWCA, as well as

the scope of the 1982 Order and Modified Order, and the decision rendered on that basis is not

contrary to law. Nor is the Magistrate Judge’s decision to limit Mr. Davis’ recovery under the

Modified Order to the $5,500 fine imposed in January 2007 clearly erroneous. This Court

cannot say that “a mistake has been committed.” Neuder, 194 F.R.D. at 292. In the absence of

any disputes between the parties, there is no further action for this Court to take under § 921(d).

          For the foregoing reasons, the Court will deny plaintiff’s appeal and request for an

injunction [185], and further will order that this case be terminated from the Court’s active

docket.

          A separate order consistent with this memorandum opinion shall issue this date.

          Signed by Royce C. Lamberth, Chief Judge, on February 24, 2012.




                                                  9